Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 09, 2017

The Court of Appeals hereby passes the following order:

A17D0246. DONNA WILKERSON v. JERRY WEVER.

      Following the trial court’s denial of her extraordinary motion for new trial and
motion to set aside the divorce decree, Donna Wilkerson filed an application for
discretionary review. After considering the merits of the application, we conclude that
Wilkerson has failed to carry her burden of showing that the application should be
granted because she has not shown that reversible error appears to exist or that the
establishment of a precedent or further development of the common law is desirable.
See Court of Appeals Rule 31 (b). For this reason, her application is hereby DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/09/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.